DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
This office action is in response to the amendment filed 11/24/2020, which amends claims 1, 8, 11, and 14. Claims 1-15 are pending in the application.

Response to Amendment
Applicant’s amendments to the claims, filed on 11/24/2020, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 102 of claims 1-4, 7-8, and 14-15 as being anticipated by Michot (US 2005/0123831), and the rejection under 35 U.S.C. 103 of claims 5-6, and 9-13 as being unpatentable over Michot (US 2005/0123831) in view of Kita (JP 2007/088015).
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, the claim contains the limitation “about >- 65 g/mol to about < 2000 g/mol”. This can be read as encompassing two different ranges as > 65 g/mol includes values greater than 2000 g/mol and vice versa. The metes and bounds of the molecular weight range is unclear.
For the purpose of continuing examination, the limitation will be interpreted as “between about 65 g/mol and about 2000 g/mol”.
With respect to claim 9, the claim contains the limitation “about >- 0.01% to about < 35 %”. This can be read as encompassing two different ranges as >
For the purpose of continuing examination, the limitation will be interpreted as “between about 0.01% and 35%”.
With respect to claim 10, the claim contains the limitation “about >- 70% to about < 100%”. This can be read as encompassing two different ranges as < 100% includes values less than 70%. The metes and bounds of the percent concentration range is unclear.
For the purpose of continuing examination, the limitation will be interpreted as “between about 70% and 100%”.With respect to claim 13, the claim contains the limitation “about >- 120 °C to about < 600 °C”. This can be read as encompassing two different ranges as > 120 °C includes values greater than 600 °C and vice versa. The metes and bounds of the temperature range is unclear.
For the purpose of continuing examination, the limitation will be interpreted as “between about 120 °C and about 600 °C”. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 12 requires that the n-dopant is deposited within a layer without an electron transport material, however, parent claim 11 requires a process of depositing an n-dopant with at least one electron transport material, and thus the limitation of “without an electron transport material” falls outside the limitation of “at least one electron transport material”.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Voss et al. (Voss, J.P.; Batty, S.V.; Patel, J.P.; Wright, P.V., 1993, Conductivities of poly(ethylene oxide)-alkali salts with aromatic and heterocyclic anions, Solid State Ionics, 60, 93-97).
With respect to claim 1, Voss discloses a compound for increasing the electrical conductivity of an organic electrical layer, which is the sodium salt of benzimidazole (abstract).
This compound meets the requirements of the claim when X1 and X3 are nitrogen atoms, and X2, X4, and X5 are –CR= where R is a hydrogen atom in X2 and the R group in X4 and X5 forms a fused aromatic benzene group, M is an alkali metal (sodium), and n is 1.
While Voss does not specifically describe this compound as an n-dopant, a person of ordinary skill in the art would recognize that imidazole and its derivatives which have extensively delocalized anionic charges can act as n-dopants when used to increase conductivity in an organic matrix (page 93, paragraph 2).
With respect to claims 2 and 3, Voss teaches the n-dopant of claim 1, and benzimidazole contains 2 nitrogen atoms.
With respect to claim 4, Voss teaches the n-dopant of claim 1, and the alkali portion of the alkali salt is sodium. 
With respect to claim 7, Voss teaches the n-dopant of claim 1, and the molecular weight of sodium benzimidazole is about 140 g/mol.
With respect to claim 8, Voss discloses an organic electron-conducting layer (a compressed pellet of a PEO/sodium imidizolate salt, page 94, paragraph 6, where the electron transport material is the PEO and the n-dopant is the sodium imidizolate salt) and a compound for increasing the electrical conductivity of an organic electrical layer, which is the sodium salt of benzimidazole (abstract).
This compound meets the requirements of the claim when X1 and X3 are nitrogen atoms, and X2, X4, and X5 are –CR= where R is a hydrogen atom in X2 and the R group in X4 and X5 forms a fused aromatic benzene group, M is an alkali metal (sodium), and n is 1.
While Voss does not specifically describe this compound is an n-dopant, a person of ordinary skill in the art would recognize that imidazole and its derivatives which have extensively delocalized anionic charges can act as n-dopants when used to increase conductivity in an organic matrix (page 93, paragraph 2).
With respect to claim 9, Voss teaches the organic electron-conducting layer of claim 8, and the sodium benzimidazole (anionic salt II, see the structures on page 93), is present in a percent concentration of 20% (see Figure 3 and the conductivity measurement of PEO-NaII where the [EO]/[salt] =5, page 96).
With respect to claim 14, Voss teaches an organic electrical component (a compressed pellet with three gold electrodes, page 94, paragraph 6) comprising an organic electrical layer 
Benzimidazole meets the requirements of the claim when X1 and X3 are nitrogen atoms, and X2, X4, and X5 are –CR= where R is a hydrogen atom in X2 and the R group in X4 and X5 forms a fused aromatic benzene group, M is an alkali metal (sodium), and n is 1.
While Voss does not specifically describe this compound is an n-dopant, a person of ordinary skill in the art would recognize that imidazole and its derivatives which have extensively delocalized anionic charges can act as n-dopants when used to increase conductivity in an organic matrix (page 93, paragraph 2).

Claims 5-6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. (Voss, J.P.; Batty, S.V.; Patel, J.P.; Wright, P.V., 1993, Conductivities of poly(ethylene oxide)-alkali salts with aromatic and heterocyclic anions, Solid State Ionics, 60, 93-97) as applied to claims 1-4, 7-9, 11, and 14 above.
With respect to claims 5 and 6, Voss teaches the n-dopant of claim 1, but Voss does not teach the metal comprises cesium.
Voss teaches the conductivity of the PEO-salt complexes is a result effective variable of the alkali metal used in the alkali metal salt/PEO complex, and the conductivity of the complex can be changed according to the alkali metal used.
For example, in Figure 3, Voss runs trials of 4 different PEO-metal salt complexes, 3 of which use sodium, and 1 of which uses lithium.
This demonstrates that different alkali metals can convey different conductivities and that the conductivity of the alkali metal salt/PEO complex is a result effective variable.
It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to determine which alkali metal demonstrates the best conductivity for a given PEO/alkali metal salt system in order to optimize the conductivity. Particularly, as the claims are drawn to 2 alkali metal salt complexes designed to increase conductivity, and there are only 6 alkali metals to test, it would have been within the technical grasp of a person of ordinary skill to try any of the 4 other possible alkali metal salt complexes in order to maximize conductivity of the system. See MPEP 2144.05 (II)
With respect to claim 10, Voss teaches the organic electron-conducting layer of claim 8, however, Voss does not teach that the n-dopant is present in the organic electrical layer in a layer thickness concentration of about > 70% to about < 100%.
Voss teaches the conductivity of the PEO-salt complexes is a result effective variable of the concentration of the alkali metal salt in the alkali metal salt PEO complex, and the conductivity of the complex can be changed according to the concentration of the alkali metal salt in the complex.
For example, in Figure 3, Voss runs a trail of an alkali metal salt PEO complex where the ratio of the EO to salt is 5, and another trial where the ratio of EO to the salt is 3, and the two different concentrations demonstrate unique conductivities.
This demonstrates that different concentrations of alkali metal salt in the alkali metal salt PEO complex can convey different conductivities and that the conductivity of the alkali metal salt/PEO complex is a result effective variable.
It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to determine what concentration of alkali metal salt 
With respect to claim 12, Voss teaches the process as claimed in claim 11, however, Voss does not teach that the n-dopant is deposited within a layer without an electron transport material.
Voss teaches the conductivity of the PEO-salt complex is a result effective variable of the concentration of the alkali metal salt in the alkali metal salt/PEO complex, and the conductivity of the complex can be changed according to the concentration of the alkali metal salt in the complex.
For example, in Figure 3, Voss runs a trail of an alkali metal salt/PEO complex where the ratio of the EO to salt is 5, and another trial where the ratio of EO to the salt is 3, and the two different concentrations demonstrate unique conductivities.
This demonstrates that different concentrations of alkali metal salt in the alkali metal salt/PEO complex can convey different conductivities and that the conductivity of the alkali metal salt/PEO complex is a result effective variable.
It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to determine what concentration of alkali metal salt demonstrates the best conductivity for a given PEO/alkali metal salt system in order to optimize the conductivity, up to, and including a layer of only alkali metal salt. See MPEP 2144.05 (II)

Claims 5-6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. (Voss, J.P.; Batty, S.V.; Patel, J.P.; Wright, P.V., 1993, Conductivities of poly(ethylene oxide)-alkali salts with aromatic and heterocyclic anions, Solid State Ionics, 60, 93-97) as applied to claims 1-4, 7-9, 11 and 14 above, and further in view of Oyamada et al. (US 2011/0169045 A1).
With respect to claims 5 and 6, Voss teaches the n-dopant of claim 1, but Voss does not teach the metal comprises cesium.
Oyamada teaches an organic electroluminescence device comprising an n-type dopant containing electron transport layer (abstract). Oyamada teaches that alkali metals such as cesium have a low work function and exhibit a high doping efficiency, and it has been confirmed that a similar effect may be obtained by using the salt of alkaline metal and an organic compound for a dopant (paragraph 0005, lines 16-22).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a cesium salt of benzimidazole as the n-dopant of Voss as Oyamada teaches that cesium salts have a low work function and exhibit high doping efficiency.
With respect to claim 15, Voss teaches the electrical component of claim 14, but Voss does not teach the component is selected as an organic light-emitting diode.
Oyamada teaches an organic electroluminescence device comprising an n-type dopant containing electron transport layer. Oyamada teaches the n-type dopant containing electron transport layer includes an organic compound capable of transporting electrons as a first component which is mixed with an n-type dopant of an electron donor of metallic atom as a second component. Oyamada teaches that organic electroluminescent devices comprising an n-type-dopant-containing electron transport layer may demonstrate prolonged stability and high temperature preservation without luminance deterioration (paragraph 0013).
It would have been obvious to a person of ordinary skill prior to the effective filing date of the claimed invention to use the n-type-dopant containing electron transport layer of Voss, which comprises an organic compound capable of transporting electrons as a first component which is mixed with an n-type dopant of an electron donor of metallic atom as a second component as an electron transport layer in an electroluminescent device in order to form an electroluminescent device with prolonged stability and high temperature preservation without luminance deterioration as taught by Oyamada.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. (Voss, J.P.; Batty, S.V.; Patel, J.P.; Wright, P.V., 1993, Conductivities of poly(ethylene oxide)-alkali salts with aromatic and heterocyclic anions, Solid State Ionics, 60, 93-97) as applied to claims 1-4, 7-9, 11 and 14 above, and further in view of Spindler et al. (Spindler, J.P.; Hamer, J.W.; Kondakova, M.E. OLED Manufacturing Equipment and Methods, Springer International Publishing Switzerland, 2017).
With respect to claim 11, Voss discloses a compound for increasing the electrical conductivity of an organic electrical layer, which is the sodium salt of benzimidazole (abstract).
Benzimidazole meets the requirements of the claim when X1 and X3 are nitrogen atoms, and X2, X4, and X5 are –CR= where R is a hydrogen atom in X2 and the R group in X4 and X5 forms a fused aromatic benzene group, M is an alkali metal (sodium), and n is 1.
While Voss does not specifically describe this compound is an n-dopant, a person of ordinary skill in the art would recognize that imidazole and its derivatives which have extensively delocalized anionic charges can act as n-dopants when used to increase conductivity in an organic matrix (page 93, paragraph 2).
However, Voss does not describe a process for producing an organic electrical layer comprising depositing an n-dopant within a layer together with at least one electron transport material.
Spindler teaches the method of Vacuum Thermal Evaporation (VTE) which is a well-known physical vapor deposition technique (bottom of page 418). Spindler teaches this method can be used to deposit a wide variety of materials include organic materials.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use VTE as a process by which to deposit an organic electrical layer as Spindler teaches this is a method well known in the art and can be used to deposit organic materials in an organic electrical device (OLED).
With respect to claim 13, Voss teaches the process of claim 11, as discussed above, however, Voss does not teach that the deposition is effected via a sublimation operation temperature of between about 120 °C to 600 °C and at a pressure of about 1*10-5 to about 1*10-9 mbar.
Spindler discloses that most organic compounds used in OLED devices have sufficiently high vapor pressures to be evaporated at temperatures below 400 °C (page 419, paragraph 2, lines 11-13). Spindler also discloses that VTE takes place at a pressure of less than 10-6 mbar (page 422, paragraph 2, lines 1-2).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a sublimation operation with a sublimation temperature of  400 °C and a pressure of <10-6.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789